Citation Nr: 0113674	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is competent to handle disbursement of VA 
funds.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a regional office of the Department 
of Veterans Affairs (VA).  A rating decision entered in April 
2000 proposed a finding of incompetency.  A letter from the 
RO in April 2000 advised the veteran of the proposed finding 
of incompetency.  In a rating decision of June 2000, the RO 
determined that the veteran was not competent to handle the 
disbursement of funds.

A hearing was held in May 2000 before a VA hearing officer.  
A transcript of the hearing is of record.


FINDING OF FACT

The veteran lacks the mental capacity to contract or to 
manage his own affairs, including disbursement of funds 
without discretion.  


CONCLUSION OF LAW

The veteran is not competent to handle disbursement of funds.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 501(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.353 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In a letter dated in March 2000, a VA physician stated that 
the veteran carried a diagnosis of schizoaffective disorder.  
He related that, due to the veteran's symptoms, the veteran 
had not been able to maintain a stable living environment, 
resulting in homelessness and readmissions for psychiatric 
treatment.  The physician believed that the veteran would 
benefit from a non-interested third party to act as his payee 
to insure that he remained safe in the community.  

A hearing was held in May 2000 before an RO hearing officer.  
In testimony, the veteran stated that he was waiting for an 
apartment to become available through a public housing 
authority.  He related that he was in financial trouble 
because he was temporarily unable to transfer funds from a 
more distant bank to a nearby bank.

Received at the hearing was a letter from a representative of 
a city housing authority.  It was stated that the veteran had 
been eligible for housing as of February 2000.  

Medical records, dated from February 2000 to August 2000, 
were received from Pittsburgh Heath Care System.  They 
reflect inpatient and outpatient care for schizoaffective 
disorder and bipolar disorder.  The veteran was hospitalized 
in February 2000 because he decompensated after failing to 
take his medication properly.  He had become decompensated 
with increasing paranoid ideas, increasing mood swings, and 
increasingly inappropriate behavior in the community.  Mental 
status examination at discharge from the hospital in April 
2000 showed that insight and judgment were poor to nil.  

A VA examination for the purpose of aid and attendance was 
performed in June 2000.  It was found that the veteran was 
unable to manage his daily affairs without supervision.  It 
was stated that the veteran required supervised care to 
ensure stability and safety; on his own, he decompensated and 
required hospitalization.  

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO because the requirements of the new law 
have essentially been satisfied.  In this regard, the Board 
notes that by the statement of the case furnished the 
veteran, the RO has notified the veteran of the information 
and evidence necessary to substantiate his claim.  Medical 
evidence and opinion pertinent to the competency issue has 
been obtained, the veteran has had the opportunity to testify 
at a hearing, and there is no indication that additional 
evidence exists and can be obtained on the issue here in 
question.  Adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

Whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action and of the right to a hearing.  38 C.F.R. 
§ 3.353(e).

A review of the record shows that the RO provided the veteran 
with notice of the proposal to find him incompetent for 
disbursement of VA funds.  Further, the veteran appeared at a 
hearing and gave testimony.  A determination of incompetency 
was reached only after consideration of medical statements 
specifically noting that the veteran was incapable of 
managing his affairs independently.  In addition, medical 
records showing the veteran's decompensation and 
hospitalization because of psychotic illness served to 
corroborate medical opinion that the veteran was incapable of 
managing his own affairs.  The veteran has provided no 
medical evidence to rebut medical evidence in the claims file 
that supports a determination of incompetency.

Here, the preponderance of the evidence is against a finding 
of competency.  There is not an approximate balance of 
positive and negative evidence regarding the issue on appeal, 
so as to warrant application of the doctrine of reasonable 
doubt.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 38 C.F.R. § 3.102 (2000).



ORDER

As the veteran is incompetent to handle disbursement of VA 
funds, the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

